Reasons for Allowance
Claims 31-33, 36-39, 43-57 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a composite as claimed in claim 1.  The closest prior art of record is White et al. (US Patent No. 2014/0255642) and Stepanian et al. (US Patent Application No. 2006/0240216).  White et al. teach a composite comprising a non-fibrous organic polymer aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface.  White et al. fail to teach an interface is formed between a portion of the first surface of the aerogel layer and a portion of the second surface of the support layer such that the aerogel and support layer are attached to one another, and wherein a majority of the volume of the aerogel layer does not include the support layer, wherein the aerogel layer has a thickness of at most 14 mils, wherein the support layer has a thickness of 0.5 mils to 2 mils; and wherein the composite has a thickness of 1.5 to 15 mils thick.  In fact, White et al. teach wherein the composite has a thickness of 5 mm (= 196 mils).  Also, White does not provide a reason to decrease the thickness of the composite.  Stepanian et al. teach a composite comprising an organic polymer aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface, wherein an interface is formed between a portion of the first surface of the aerogel layer and a portion of the second surface of the support layer such that the aerogel and support layers are attached to one another, and wherein a majority of the volume of the aerogel layer does not include .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/13/2021